  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


BRADLEY WAYNE STOKES,              )
                                   )
      Petitioner,                  )
                                   )         CIVIL ACTION NO.
      v.                           )           3:19cv634-MHT
                                   )                (WO)
UNITED STATES OF AMERICA,          )
                                   )
      Respondent.                  )

                             JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

      (1) Petitioner's      objection        (doc.     no.    3)     is

overruled.

      (2) The     United         States      Magistrate       Judge's

recommendation (doc. no. 2) is adopted.

      (3) The petition for writ of habeas corpus (doc.

no.   1)   is   dismissed    without       prejudice   because      the

required   permission      has    not     been   obtained    from   the

Eleventh Circuit Court of Appeals.

      No costs are taxed.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 4th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
